

116 HR 978 IH: Clean and Efficient Cars Act of 2019
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 978IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Ms. Matsui (for herself, Ms. Eshoo, Ms. DeGette, Mr. Rush, Ms. Schakowsky, Ms. Castor of Florida, Mr. Sarbanes, Mr. McNerney, Mr. Welch, Mr. Luján, Mr. Tonko, Ms. Clarke of New York, Mr. Loebsack, Mr. Cárdenas, Mr. Ruiz, Mr. Peters, Ms. Barragán, Mr. Soto, Ms. Blunt Rochester, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo preserve appropriate and achievable Federal standards for greenhouse gas emissions and corporate
			 average fuel economy for cars and light trucks through model year 2025,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean and Efficient Cars Act of 2019. 2.Findings; sense of Congress (a)FindingsThe Congress finds the following:
 (1)In 2009, the Environmental Protection Agency (EPA) and the Department of Transportation’s National Highway Traffic Safety Administration (NHTSA) reached an historic agreement with State regulators, automakers, the United Auto Workers, and leaders in the environmental community to establish One National Program for Federal standards to reduce greenhouse gas (GHG) emissions and increase corporate average fuel economy (CAFÉ) for light duty vehicles, in cooperation and alignment with the California Air Resources Board (CARB).
 (2)In 2012, as part of One National Program, EPA established final GHG emission standards for model years 2017 through 2025 and NHTSA established final CAFÉ standards for model years 2017 through 2021 and augural standards for model years 2022 through 2025.
 (3)The agencies’ standards are based on the specific footprint of vehicles to provide automotive manufacturers flexibility and ensure that consumers have a choice of a full range of vehicle sizes to meet their needs. Under the footprint-based system, small vehicles must meet more stringent standards than large vehicles.
 (4)A midterm evaluation of the standards for model years 2022 through 2025 concluded that they remain feasible for industry, with multiple pathways for compliance, and are appropriate for achieving the goals of cutting GHG emissions and increasing fuel economy.
 (5)In January 2017, EPA issued a final determination to maintain the existing GHG emissions standards for model years 2022 through 2025 as prescribed by the 2012 final rule. NHTSA is currently assessing the augural CAFÉ standards proposed for model years 2022 through 2025 and will conduct a rulemaking to prescribe final standards for those years.
 (6)The final GHG emission standards and augural CAFÉ standards for model years 2022 through 2025 are projected to achieve an average overall fleet-wide emissions target of 173 grams CO2 per mile and an average overall fleet-wide fuel economy target of 46.3 miles per gallon by the year 2025, resulting in a 540 million metric ton reduction in greenhouse gases and a 1.2 billion barrel reduction in oil consumption over the lifetime of these vehicles.
 (b)Sense of congressIt is the sense of Congress that maintaining the GHG and CAFÉ standards at their current levels through model year 2025—
 (1)is essential to achieving the projected fleet wide average goals of 173 grams CO2 per mile and 46.3 miles per gallon; and (2)will result in substantial benefits for American drivers, the environment, public health, and energy security.
 3.NHTSA average fuel economy standards for 2021 through 2025Section 32902(b)(2) of title 49, United States Code, is amended by adding at the end the following new subparagraphs:
			
 (D)Automobile fuel economy average for model years 2021 through 2025The Secretary shall, not later than 180 days after the date of the enactment of this subparagraph, prescribe by regulation and maintain fuel economy standards for model years 2021 through 2025 that are at least as stringent as the final standards for 2021 and the augural standards for 2022 through 2025 set out in the 2012 joint EPA/DOT Final Rule on 2017 and Later Model Year Light-Duty Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy Standards.
 (E)Restriction on revising standards or creating new loopholesThe Secretary may not take any action that could effectively reduce the stringency of the average fuel economy standards required to be attained by each fleet of passenger and non-passenger automobiles manufactured for sale in the United States for model years up to and including 2025, including by revising the trading, transferring, availability, or creation of credits..
		4.EPA greenhouse gas emission standards through 2025
 (a)Affirming standardsNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall affirm, under section 202(a) of the Clean Air Act (42 U.S.C. 7521(a)), the greenhouse gas emission standards for light-duty vehicles for model years 2017 through 2025 that were published in the Federal Register by the Environmental Protection Agency and the National Highway Traffic Safety Administration on October 15, 2012, in the final rule entitled 2017 and Later Model Year Light-Duty Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy Standards (77 Fed. Reg. 62623), including such standards for model years 2022 through 2025 that were found by the Environmental Protection Agency to remain appropriate in the Final Determination on the Appropriateness of the Model Year 2022–2025 Light-Duty Vehicle Greenhouse Gas Emissions Standards under the Midterm Evaluation issued in January 2017.
 (b)Restriction on Revising Standards or Creating New LoopholesThe Administrator of the Environmental Protection Agency may not take any action that could effectively reduce the stringency of greenhouse gas emission standards required to be attained by each fleet of light-duty vehicles manufactured for sale in the United States for model years up to and including 2025, including by revising the trading, transferring, availability, or creation of credits.
			